Citation Nr: 1619283	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-19 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified before the undersigned in an April 2015 hearing.  The Board previously considered and remanded this issue in June 2015.


FINDINGS OF FACT

The evidence shows that the Veteran was exposed to nuclear missiles in service and has PTSD as a result.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision grants the service connection benefit sought on appeal, the Veteran could not be prejudiced and discussion of compliance with the Veterans' Claims Assistance Act is not necessary.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Claims for service connection for PTSD require medical diagnosis conforming to the requirements of section 4.125(a), an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service, and established medical evidence connecting the current disability to the stressor.  38 C.F.R. § 3.304(f); see also 38 C.F.R. §4.125(a); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses and the Board finds him credible as his statements are detailed and generally consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

After review of the record, the Board finds that the criteria for service connection for PTSD have been met.  See 38 C.F.R. § 3.303.

First, the evidence shows PTSD diagnosis.  VA treatment records show diagnosis of PTSD, generalized anxiety and panic disorder, and depression.  The September 2015 examiner diagnosed PTSD, panic disorder, generalized anxiety disorder, and unspecified depressive disorder.

Next, the Veteran reported an in-service stressor event.  He recalled going down into a nuclear missile silo where a massive door opened into a chamber with nuclear weapons.  The Veteran experienced an intense fear of nuclear weapons and war.  He has been consistent in his report of the stressor, and his military personnel records show that he was assigned to a strategic missile unit.  During the Board hearing, he reported that he secluded himself after the event in the missile silo.  Performance reviews show a decline in performance after his time in Montana, where he reported that the stressor took place.  In February 1979, the Veteran's superior marked his performance an eight out of nine and noted that he was a competent and reliable worker.  In January 1980, the Veteran still had a good performance review, but the indorsing official noted that his job performance was spasmodic ranging from adequate to excellent.  By May 1980, the Veteran was denied promotion as a non-commissioned officer (NCO) and denied reenlistment.  The reviewer wrote that the Veteran had not sustained a performance record that would qualify him for reenlistment and that he had the potential to become an NCO but had not displayed it in the working environment.  Thus, the evidence shows work in a strategic missile unit and a decline in performance that corroborate the Veteran's reports.  

Finally, the evidence shows that current PTSD is related to the reported stressor.  At the Board hearing, the Veteran reported that he started seeking treatment right after the military.  VA records show treatment for anxiety; the first such record appears to be in September 1989 but the date is difficult to read.  Private records from July 1995 note that anxiety problems began in 1991.  A September 1995 note references a trauma three years prior at a VA hospital where the Veteran feared contamination of an open sore.  The September 2015 examiner opined that the Veteran's PTSD is at least as likely as not due to or incurred in his military service.  The examiner explained that current symptoms of PTSD are directly linked to the stressful silo event and no other traumatic event reported outside of service could account for PTSD.  Based on the Veteran's reports of continued treatment and the September 2015 opinion, the Board finds that current PTSD is related to service and service connection is warranted.  See 38 C.F.R. § 3.303.


ORDER

Service connection for PTSD is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


